Case 9:21-cv-81077-DMM Document 9 Entered on FLSD Docket 07/26/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   NELSON FERNANDEZ                                )
                                                   )
                  Plaintiff,                       )
                                                   )
   v.                                              )
                                                   )     Case No. 9:21-cv-81077-DMM
   HAYSTACKS LLC, a foreign limited                )
   liability company,                              )
                                                   )
                  Defendant.                       )
                                                   )


                                   NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE of the appearance of Whitney M. DuPree, Esquire of Spire Law,

  LLC, as counsel of record for the Defendant, HAYSTACKS LLC, a foreign limited liability

  company.



                                   CERTIFICATE OF SERVICE

         I hereby Certify that on this 26th day of July, 2021, I electronically filed the foregoing with

  the Clerk of Court using the CM/ECF system.



                      [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                   1
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
Case 9:21-cv-81077-DMM Document 9 Entered on FLSD Docket 07/26/2021 Page 2 of 2




                                    Respectfully submitted,
                                    Spire Law, LLC
                                    2572 W. State Road 426, Suite 2088
                                    Oviedo, Florida 32765


                                    By: /s/Whitney M. DuPree
                                        Whitney M. DuPree, Esq.
                                        Florida Bar No. 110036
                                        whitney@spirelawfirm.com
                                        sarah@spirelawfirm.com
                                        laura@spirelawfirm.com
                                    Attorney for Defendants | HAYSTACKS LLC




                                       2
                                                                www.spirelawfirm.com
                                                                Employment Attorneys
